               Case 2:19-cv-01654-KJN Document 20 Filed 06/26/20 Page 1 of 2


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROLYN B. CHEN, CSBN 256628
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8956
 7          Facsimile: (415) 744-0134
            E-Mail: Carolyn.Chen@ssa.gov
 8   Attorneys for Defendant
 9                                UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11                                     SACRAMENTO DIVISION

12
     SARATH SUON,                                    )       Case No.: 2:19-cv-01654-KJN
13                                                   )
                    Plaintiff,                       )
14                                                   )       STIPULATION AND ORDER TO
          vs.                                        )       VOLUNTARY REMAND PURSUANT TO
15   ANDREW SAUL,                                    )
                                                     )       SENTENCE FOUR OF 42 U.S.C.
     Commissioner of Social Security,                        § 405(g) AND TO ENTRY OF JUDGMENT
16                                                   )
                                                     )
17                  Defendant.                       )
                                                     )
18                                                   )
19
            IT IS HEREBY STIPULATED, by and between the parties, through their respective
20
     counsel of record, that this action be remanded to the Commissioner of Social Security for
21
     further administrative action pursuant to section 205(g) of the Social Security Act, as amended,
22
     42 U.S.C. § 405(g), sentence four.
23          On remand, the Appeals Council will assign this case to an administrative law judge
24   (ALJ) for a new decision. The Appeals Council will instruct the ALJ to give Plaintiff the
25   opportunity to appear and testify at a new hearing. It will instruct the ALJ to take further action,
26   as warranted, to complete the administrative record. It will also instruct the ALJ to evaluate the
27   record evidence in accordance with the Commissioner’s regulations.

28


                                                         1
                   Case 2:19-cv-01654-KJN Document 20 Filed 06/26/20 Page 2 of 2


                 The parties further request that the Clerk of the Court be directed to enter a final
 1
     judgment in favor of Plaintiff, and against Defendant, reversing the final decision of the
 2
     Commissioner.
 3
                                                        Respectfully submitted,
 4
 5   Date: June 24, 2020                                LAW OFFICE OF JARED T. WALKER, PC
 6                                                      /s/ Jared Thomas Walker by C.Chen*
 7                                                      (As authorized by email on 6/24/2020)
                                                        JARED THOMAS WALKER
 8                                                      Attorneys for Plaintiff
 9
     Date: June 24, 2020                                McGREGOR W. SCOTT
10                                                      United States Attorney

11                                                      By s/ Carolyn B. Chen
                                                        CAROLYN B. CHEN
12
                                                        Special Assistant U. S. Attorney
13
                                                        Attorneys for Defendant
14
15
16                                                     ORDER

17   PURSUANT TO STIPULATION, IT IS SO ORDERED.
18   Dated: June 25, 2020
19
20
21   suon.1654


22
23
24
25
26
27
28


                                                           2
